          Case 3:20-cr-01565-WQH Document 246 Filed 08/19/21 PageID.1428 Page 1 of 7
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case


                                                UNITED STATES DISTRICT COURT
                                                   SOUTHERN DISTRICT OF CALIFORNIA
                                                                          AMENDED JUDGMENT IN A CRIMINAL
                UNITED STATES OF AMERICA                                  CASE
                                           V.                             (For Offenses Committed On or After November 1, 1987)
                     MARQWELL GREEN (2)
                                                                             Case Number:     3:20-CR-01565-WQH

                                                                          Sammer A. Zakhour                    Fl
USM Number                                 93198-298
 [ZI Modification of Restitution Order (18 U.S.C § 3664)                                                        AUG 1 9 2021
THE DEFENDANT:                                                                                            CLERK U.S. DISTR1G~ COUilT
                                                                                                       SOUTHERN DISfRICT 0~ CAU~;·u:.:i\l!A
IZI pleaded guilty to count(s)                   1-4, 6, 8, 10-12 of the Superseding Indictment       BY                      [.        .;r:_::PiJl   1



 D    was found guilty on count(s)
      after a plea ofnot guilty.
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
Title and Section/ Natnre of Offense                                                                                          Conn!
18: 1951; 18:924(d), 18:982(a)(l)(c), 28:246 l(c) - Conspiracy to Interfere with Commerce by
Robberv: Criminal Forfeiture                                                                                                       ls
18:1951; 18:2, 18:924(d), 18:982(a)(l)(c), 28:2461(c)- Interference and Attempted Interference
with Commerce by Robbery; Aiding and Abetting; Criminal Forfeiture                                                            2s-4s
18:1951; 18:2, 18:924(d), ]8:982(a)(l)(c), 28:2461(c)-Interference and Attempted Interference
with Commerce bv Robberv: Aiding and Abetting: Criminal Forfeiture                                                            6s,8s
18:1951; 18:2, 18:924(d), 18:982(a)(l)(c), 28:2461(c)-Interference and Attempted Interference
with Commerce by Robbery; Aiding and Abetting; Criminal Forfeiture                                                         10s-12s
     The defendant is sentenced as provided in pages 2 through          7        of this judgment.
The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
D     The defendant has been found not guilty on count(s)

IZI Count(s)      ___         _________ is
                   Underlying Indictment
                             ,..:_...::::...                                  dismissed on the motion of the United States.

D     Assessment: $100.00 imposed as to each count for a total of$900.00

•     NTA Assessment*: $

      *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
IZI No fine •                        •
                              Forfeiture pursuant to order filed                                      , included herein.
       IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
any material change in the defendant's economic circumstances.




                                                                         HON. WILLIAM Q. HAY
                                                                         UNITED STATES DIS
             Case 3:20-cr-01565-WQH Document 246 Filed 08/19/21 PageID.1429 Page 2 of 7
AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

DEFENDANT:                   MARQWELL GREEN (2)                                                    Judgment - Page 2 of 7
CASE NUMBER:                 3 :20-CR-0 1565-WQH




                                                   IMPRISONMENT
The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
Ninety (90) months as to each count to run concurrently




•        Sentence imposed pursuant to Title 8 USC Section 1326(b).
 1:8:1   The court makes the following recommendations to the Bureau of Prisons:
            1. Residential Drug Abuse Program
            2. Incarceration in the Western Region as close to Southern CA as possible.
            3. Vocational training


•        The defendant is remanded to the custody of the United States Marshal.

•        The defendant must surrender to the United States Marshal for this district:
         • at _ _ _ _ _ _ _ _ _ A.M.                       on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

         •     as notified by the United States Marshal.

         The defendant must surrender for service of sentence at the institution designated by the Bureau of
•        Prisons:
         •     on or before
         •     as notified by the United States Marshal.
         •     as notified by the Probation or Pretrial Services Office.

                                                        RETURN
I have executed this judgment as follows:

         Defendant delivered on   _ _ _ _ _ _ _ _ _ _ _ _ _ to _ _ _ _ _ _ _ _ _ _ _ _ _ __

at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                 UNITED STATES MARSHAL



                                      By                   DEPUTY UNITED STATES MARSHAL



                                                                                               3:20-CR-01565-WQH
              Case 3:20-cr-01565-WQH Document 246 Filed 08/19/21 PageID.1430 Page 3 of 7
                                                                           t
     AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

     DEFENDANT:               MARQWELL GREEN (2)                                                            Judgment - Page 3 of 7
     CASE NUMBER:             3 :20-CR-0 I 565-WQH

                                                  SUPERVISED RELEASE
 Upon release from imprisonment, the defendant will be on supervised release for a term of:
 Three (3) years as to each count to run concurrently

                                              MANDATORY CONDITIONS
I. The defendant must not commit another federal, state or local crime.
2. The defendant must not unlawfully possess a controlled substance.
3. The defendant must not ille 11
   controlled substance. The defendant must submit to one drug test within 15 days of release from imprisonment and at least
   two periodic drug tests thereafter as determined by the court. Testing requirements will not exceed submission of more
   than 4 drug tests per month during the term of supervision, unless otherwise ordered by the court.
          D The above drug testing condition is suspended, based on the court's determination that the defendant poses a low
            risk of future substance abuse. (check if applicable)
4.   •  The defendant must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing
     a sentence ofrestitution. (check if applicable)
5.   t:8JThe defendant must cooperate in the collection of DNA as directed by the probation officer. (check if applicable)
6.   • The defendant must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. §
     20901, et seq.) as directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in
     the location where the defendant resides, works, is a student, or was convicted of a qualifying offense. (check if
     applicable)
7.   • The defendant must participate in an approved program for domestic violence. (check if applicable)
The defendant must comply with the standard conditions that have been adopted by this court as well as with any other
conditions on the attached page.




                                                                                                        3:20-CR-01565-WQH
            Case 3:20-cr-01565-WQH Document 246 Filed 08/19/21 PageID.1431 Page 4 of 7
  AO 245B (CASO Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:                  MARQWELL GREEN (2)                                                                      Judgment - Page 4 of 7
  CASE NUMBER:                3:20-CR-01565-WQH

                                       STANDARD CONDITIONS OF SUPERVISION
As part of the defendant's supervised release, the defendant must comply with the following standard conditions of
supervision. These conditions are imposed because they establish the basic expectations for the defendant's behavior
while on supervision and identify the minimum tools needed by probation officers to keep informed, report to the
court about, and bring about improvements in the defendant's conduct and condition.

 I. The defendant must report to the probation office in the federal judicial district where they are authorized to reside within 72
    hours of their
               . .release
                        . from imprisonment,
                                .            unless the probation officer instructs the defendant to report to a different probation


2. After initially reporting to the probation office, the defendant will receive instructions from the court or the probation officer
   about how and when the defendant must report to the probation officer, and the defendant must report to the probation officer
   as instructed.                                                                                                               ·

3. The defendant must not knowingly leave the federal judicial district where the defendant is authorized to reside without first
   getting permission from the court or the probation officer.

4. The defendant must answer truthfully the questions asked by their probation officer.

5. The defendant must live at a place approved by the probation officer. If the defendant plans to change where they live or
   anything about their living arrangements (such as the people living with the defendant), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer in advance is not possible due to
   unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a change or
   expected change.

6. The defendant must allow the probation officer to visit them at any time at their home or elsewhere, and the defendant must
   permit the probation officer to take any items prohibited by the conditions of their supervision that he or she observes in plain
   view.

7. The defendant must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer
   excuses the defendant from doing so. If the defendant does not have full-time employment the defendant must try to find full-
   time employment, unless the probation officer excuses the defendant from doing so. If the defendant plans to change where the
   defendant works or anything about their work (such as their position or their job responsibilities), the defendant must notify the
   probation officer at least IO days before the change. If notifying the probation officer at least 10 days in advance is not possible
   due to unanticipated circumstances, the defendant must notify the probation officer within 72 hours of becoming aware of a
   change or expected change.

8. The defendant must not communicate or interact with someone they know is engaged in criminal activity. If the defendant
   knows soµieone has been convicted of a felony, they must not knowingly communicate or interact with that person without
   first getting the permission of the probation officer.

9. If the defendant is arrested or questioned by a law enforcement officer, the defendant must notify the probation officer within 72 hours.

10. The defendant must not own, possess, .or have access to a fireann, ammunition, destructive device, or dangerous weapon (i.e.,
    anything that was designed, or was modified for, the specific purpose of causing bodily injury or death to another person such
    as nunchakus or lasers).

11. The defendant must not act or make any agreement with a law enforcement agency to act as a confidential human source or
    informant without first getting the permission of the court.

12. If the probation officer determines the defendant poses a risk to another person (including an organization), the probation
    officer may require the defendant to notify the person about the risk and the defendant must comply with that instruction.
    The probation officer may contact the person and confmn that the defendant notified the person about the risk.

13. The defendant must follow the instructions of the probation officer related to the conditions of supervision.



                                                                                                                    3 :20-CR-01565cWQH
          Case 3:20-cr-01565-WQH Document 246 Filed 08/19/21 PageID.1432 Page 5 of 7
 AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

 DEFENDANT:              MARQWELL GREEN (2)                                                     Judgment - Page 5 of 7
 CASE NUMBER:            3:20-CR-01565-WQH

                                  SPECIAL CONDITIONS OF SUPERVISION


     I. Report all vehicles owned or operated, or in which you have an interest, to the probation officer.

     2. Submit your person, property, house, residence, vehicle, papers, computers (as defined in 18
        U.S.C. § 1030(e)(l)), other electronic communications or data storage devices or media, or office, to a

         revocation of release. The offender must warn any other occupants that the premises may be subject to
         searches pursuant to this condition.

         An officer may conduct a search pursuant to this condition only when reasonable suspicion exists that
         the offender has violated a condition of his supervision and that the areas to be searched contain evidence
         of this violation. Any search must be conducted at a reasonable time and in a reasonable manner.

     3. Participate in a program of drug or alcohol abuse treatment, including drug testing and counseling, as
        directed by the probation officer. Allow for reciprocal release of information between the probation
        officer and the treatment provider. May be required to contribute to the costs of services rendered in an
        amount to be determined by the probation officer, based on ability to pay.

     4. Provide complete disclosure of personal and business financial records to the probation officer as
        requested.

     5. Be prohibited from opening checking accounts or incurring new credit charges or opening additional lines
        of credit without approval of the probation officer.

     6. Notify the Collections Unit, United States Attorney's Office, before transferring any interest in property
        owne_d, directly or indirectly, including any interest held or owned under any other name, or entity,
        including a trust, partnership or corporation.


II




                                                                                             3:20-CR-01565-WQH
          Case 3:20-cr-01565-WQH Document 246 Filed 08/19/21 PageID.1433 Page 6 of 7
AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case

   DEFENDANT: MARQWELL GREEN (2)                                                               Judgment - Page 6 of7
   CASE NUMBER: 3:20-CR-01565-WQH

                                              RESTITUTION


 The defendant shall pay restitution in the amount of      $61,716.06           unto the United States of America.


 Pay restitution in the amount of$61,7!6.06 through the Clerk, U.S. District Court. Payment ofrestitution shall
           .       .          .      .          .                               .   .                       .    .
 Responsibility Program at the rate of50% of the defendant's income, or $25.00 per quarter, whichever is greater.
 The defendant shall pay the restitution during his supervised release at the rate of $500 per month. These payment
 schedules do not foreclose the United States from exercising all legal actions, remedies, and process available to
 it to collect the restitution judgment.


 Restitution is to be paid to the following victims and distribution is to be made on a pro rata basis.


 Victim                                       Amount

 Verizon                                      $19,035.59
 6348 College Grove Way
 San Diego, California

 Verizon                                     $23,336.65
 773 3 Palm Street
 Lemon Grove, California
 Payable to:
 Russell Cellular, Inc.
 Attn: CAcquistapace
 4125 Wilson Creek Marketplace Road
 Battlefield, MO 656 I 9

 Sprint                                       $681.00
 928 Highland Avenue
 National City, California

 Verizon                                     $1,333.53
 3142 East Plaza Boulevard
 National City, California
 Russell Cellular, Inc.
 Attn: CAcquistapace
 4125 Wilson Creek Marketplace Road
 Battlefield, MO 65619



                                                                                              J:20-CR-O 1565-WQH
         Case 3:20-cr-01565-WQH Document 246 Filed 08/19/21 PageID.1434 Page 7 of 7
AO 245S (CASD Rev. 08/13) Judgment in a Criminal Case

   DEFENDANT: MARQWELL GREEN (2)                                                              Judgment - Page 7 of 7
   CASE NUMBER: 3:20-CR-01565-WQH

  Verizon                                  $17,329.29
  I 0743 Westview Parkway
  San Diego, California


                                           $61,716.06




 Defendant shall be jointly and severally liable to pay restitution with co-defendants/co-conspirators for the
 same losses. The presently know co-defendants/co-conspirators are for the same losses.

 Until restitution has been paid, the defendant shall notify the Clerk of the Court and the United States Attorney's
 Office of.any change in the defendant's mailing or residence address, no later than thirty (30) days after the
 change occurs.




                                                                                             3:20-CR-01565-WQH
